Citation Nr: 0729228	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for loss of tooth number 3 
and infection in and around tooth number 2, to include as 
secondary to service-connected pansinusitis/rhinitis with 
nasal polyps (hereinafter referred to as a " service 
connection for a dental disability, to include as secondary 
to service-connected pansinusitis.")


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran had active duty service from June 1968 to April 
1970.  He served one tour of duty in Vietnam and was awarded 
the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the medical evidence of record raises 
the issue of whether the veteran suffers from chronic 
osteomyelitis of the maxilla secondary to service-connected 
pansinusitis.  Specifically, an April 2004 letter from a 
private otolaryngologist, L. A. H., M.D., observed that the 
veteran had fairly marked maxillary sinus disease manifested 
by osteomyelitis of the maxillary bone due to his chronic 
sinusitis.  The Board observes that under 38 C.F.R. § 4.150, 
Diagnostic Code 9900, compensation may be awarded for 
service-connected oral conditions such as chronic 
osteomyelitis.  The Board therefore finds that this evidence 
may reasonably be construed as an informal claim for 
entitlement to service connection for osteomyelitis of the 
maxilla as secondary to service-connected pansinusitis.  
38 C.F.R. §§ 3.155, 3.310 (2006).  As such, this issue is 
hereby referred to the RO for appropriate action.   


FINDING OF FACT

The weight of the medical evidence of record does not show 
that the veteran currently suffers from a dental disability 
related to service-connected pansinusitis, nor does the 
evidence show that there is any other current dental 
disability otherwise related to his military service. 



CONCLUSION OF LAW

A dental disability, to include as due to service-connected 
pansinusitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from a dental 
disability, and that such disability is due to service.  The 
veteran contends that the loss of tooth number 3 and 
recurrent infection in and around tooth number 2 is the 
result of his service-connected pansinusitis.  More 
specifically, the veteran asserts the chronic nature of his 
pansinusitis, which has resulted recurrent nasal polyps and 
required repeated surgical treatment, has caused the 
veteran's dental disability. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  At this juncture, the Board notes that the 
regulation governing secondary service connection claims, 38 
C.F.R. § 3.310, was amended, effective October 10, 2006. 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006)  The section heading of 
38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury." The former paragraph (b) of 38 C.F.R. § 
3.310 was be redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected. However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice- connected 
disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of 
severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  The record reflects 
that the RO has not provided the veteran with notice of the 
revised regulations described above, because the case was 
transferred to the Board prior to the change in regulation.  
However, the change in the regulations had no substantive 
effect on the Board's analysis of the merits of the veteran's 
appeal and for the reasons and bases discussed below, the 
Board finds that under either the old or new regulations, the 
veteran's appeal remains denied.  Thus, the Board's failure 
to remand the matter to the agency of original jurisdiction 
for the purpose of notifying the veteran of the new 
regulation results in harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In specific regard to claims of service connection for dental 
disabilities, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether dental conditions are due to a combat wound or other 
service trauma, or whether the veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

Applicable law and regulations provide that the following 
will not be service-connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).  Legal 
authority provides that various categories of eligibility for 
VA outpatient dental treatment, such as: veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.

The Board notes that the veteran's service personnel records 
show that he was awarded the Combat Infantry Badge for his 
service in the Vietnam War.  Under the circumstances, the 
Board takes note of 38 U.S.C.A. § 1154(b) (West 2002), which 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  

At the outset, the Board notes that by a rating decision 
dated in August 1971, the RO initially awarded the veteran 
service connection for bilateral nasal polyps, postoperative.  
The post-service medical records show that the veteran 
underwent several surgeries over the years to treat his nasal 
ailments.  Currently, VA characterizes his nasal disability 
as pansinusitis/rhinitis with nasal polyps, rated as 10 
percent disabling, with separate 10 percent ratings each for 
loss of sense of smell and loss of sense of taste.

The service medical records (SMRs) contain the veteran's 
initial dental examination, conducted in July 1968, shortly 
after his induction into the service.  The SMRs are otherwise 
devoid of any indication that the veteran had a dental 
condition during service due to trauma or otherwise.   

A September 1992 letter from a private dentist, M. P. H., 
D.D.S., states that "tooth #3 has a very unusual resorption 
pattern on the roots.  The roots are in close relation to the 
sinus.  The resorption could possibly be due to chronic 
sinusitis."  M. P. H. further wrote that "[e]ndontics were 
performed on #3 but prognosis is poor due to the resorption.  
The final outcome will probably involve extraction and 
placement of a third bridge." 

A June 2003 letter from another private dentist, V. T. F., 
D.D.S., notes that the veteran was seen regarding a loose 
defective bridge for teeth numbers 2-4.  The letter further 
states that "[p]eriapical films revealed contact between the 
apex of number 2 and sinus cavity.  I recommend a 
consultation with a Endontist and an Oral Surgeon to 
determine restorability with a new 3 unit bridge.  Please 
evaluate tooth-sinus communication."  

A December 2003 VA dental and oral examination report 
includes a review of the veteran's medical records, history, 
and complaints.  Examination revealed that the veteran was 
missing teeth numbers 1, 3, 10, 16, 17, 23, and 32.  Tooth 
number 2 was noted to have a periapacial radiolucency, and 
served as the distal abutment for the bridge between teeth 2 
and 4.  Heavy plaque build-up was observed on tooth number 2.  
Removal of this plaque between tooth number 2 and the pontic 
replacing tooth number 3 caused copious spontaneous bleeding 
of the gingival tissue indicative of chronic inflammation 
resulting from a lack of oral hygiene.  The examiner observed 
that panorex did not "indicate particularly close 
association of the roots of the maxillary molars with the 
maxillary sinuses.  Certainly, the roots and sinus are in the 
area of one another, as is normal anatomy in this area, but 
in terms of roots protruding significantly up into the sinus 
space, the panorex does not indicate this."  The diagnoses 
were:  1) Periapacial infection of tooth number 2, which the 
examiner opined was unlikely to secondary to the veteran's 
service-connected nasal disability, as "it is not unusual 
for the abutment of a bridge to react to the additional 
loading put on the tooth in this fashion; and 2) Chronic 
periodontal disease around tooth number 2 resulting from poor 
oral hygiene and heavy plaque buildup.  The examiner further 
noted:  "It is technically conceivable that tooth number 3 
could have been lost as a result of root resorption secondary 
to trauma during Caldwell-Luc procedures in this area. 
However, that possibility is remote and I cannot consider it 
more likely than not [the] cause of the loss of tooth number 
3."  

An April 2004 letter from a private otolaryngologist, L. A. 
H., M.D., recounts the veteran's history of numerous sinus 
surgical procedures, the most recent and fifth surgery 
occurring in August 2003.  L. A. H. observed that at the time 
of the last surgery, the veteran had fairly marked maxillary 
sinus disease manifested by osteomyelitis of the maxillary 
bone due to his chronic sinusitis.  L. A. H. reported that 
"[p]rior dentists and otolaryngologists have told him that 
they felt his dental problems are related to his severe 
chronic sinusitis and I certainly think this is quite 
probable, given the extensive new bone/osteomyelitis type 
changes and the chronic inflammatory tissue that I found at 
his last surgery."  L. A. H., M.D., further states that 
"although infection I do not believe is active now since my 
last surgery, he certainly has a long history of very severe 
infection in the maxillary sinuses with evidence of new bone 
formation/osteomyelitis that one would certainly expect to 
involve his dentition."

Upon review of the medical evidence of record in conjunction 
with the applicable laws and regulations, the Board finds 
that the veteran is not shown to be entitled to service 
connection for a dental disability (or for treatment thereof 
under any of the possible classes of eligibility), to include 
as due to service-connected pansinusitis, for the reasons set 
forth below.  

With respect to this conclusion, the law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see also Wray v. Brown 7 Vet. App. 488, 
493 (1995) (The Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support the appellant's position).  The 
Board, of course, is not free to reject medical evidence in 
the record on the basis of its own unsubstantiated medical 
conclusions.  See Flash v. Brown, 8 Vet. App. 332, 339 
(1995).  The Board finds, however, that the more probative 
medical evidence of record, the December 2003 VA dental 
examination report, outweighs any evidence that the veteran 
asserts support his claim of service connection.

In considering the evidence of record, the Board affords 
great weight to the detailed December 2003 VA dental and oral 
examination report, which specifically investigated whether 
there has been any connection between the veteran's service-
connected sinus disability and his dental ailments.  A 
panorex study was conducted, which did not reveal a 
"particularly close association" between the sinuses and 
the roots.  In regard to tooth number 2, the examiner opined 
that periapacial infection and periodontal disease were 
related to the existing bridge and poor oral hygiene.  
Concerning tooth number 3, while the examiner conceded it is 
"technically conceivable" that it could have been secondary 
to surgical trauma to the sinus in that area, such an outcome 
was opined to be unlikely.  Overall, the examiner indicated 
that the veteran's dental ailments are related to poor oral 
hygiene rather than the veteran's service-connected 
pansinusitis.

Although the record contains several private medical records 
that suggest that the veteran's dental ailments may be 
related to his service-connected sinus disability, such 
evidence is not sufficient to outweigh or meet the standard 
of equipoise with respect to the findings of the December 
2003 VA dental and oral examination report.

In 1992, the veteran's private dentist, M. P. H., noted that 
tooth number 3 had a very unusual resorption pattern on the 
roots and that because of the roots close relation to the 
sinus, resorption "could possibly be due to chronic 
sinusitis."  The Board notes that the use of the phrase 
"could possibly" makes this is a speculative opinion and is 
not sufficient medical evidence to establish entitlement to 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In short, the speculative nature of Dr. M. P. H.'s 
opinion is of insufficient probative value to place the 
evidence in equipoise in regard to causation.  

There are not any further relevant dental records until the 
June 2003 letter from a separate dentist, V. T. F., at which 
point there was already a bridge in place between teeth 
numbers 2 and 4.  Periapacial films revealed contact between 
the apex of tooth number 2 and the sinus cavity, so V. T. F. 
requested that tooth-sinus communication be evaluated.  This 
piece of evidence is of little or no probative value because 
the subsequent December 2003 VA dental examination that was 
performed to specifically evaluate whether there was contact 
between tooth number 2 and the sinus cavity found no such 
contact.    

While a private otolaryngologist, L. A. H., MD, suggests in an 
April 2004 letter that the veteran's dental problems are probably 
related to the extensive new bone formation/osteomyelitis of the 
maxillary sinus as a result of his severe chronic sinusitis, L. 
A. H. does not explain how such new bone formation/osteomyelitis 
causes or is related to the veteran's dental ailments, 
specifically the loss of tooth number 3 or the any recurrent 
infection that may occur in and around tooth number 2.  Indeed, 
at least in regard to tooth number 3, extraction was already 
being considered in 1992 yet there is no mention of osteomyelitis 
until more than a decade later.  Moreover, it does not appear 
that the L. A. H. reviewed the claims file or the most recent 
December 2003 VA dental and oral examination, which discounted 
the veteran's claim and previous private medical evidence by 
explaining that there was no unusual contact between the sinuses 
and the teeth, and that veteran's dental ailments are related to 
poor hygiene and/or a reaction to the dental bridge, which are 
unrelated to the veteran's service-connected sinus disability.  
Rather, L. A. H. relies, at least in part, on the veteran's 
statements that prior dentists and otolaryngologists told the 
veteran that they believed his dental problems were related to 
the service-connected pansinusitis.  In fact, the medical 
evidence of record shows only that two private dentists thought 
it possible that the veteran's sinus disability could have 
resulted in the claimed dental disability.  Thus, it appears that 
L. A. H.'s statements and opinions were based, at least in part, 
on the veteran's own recitation of events, and not on a complete 
review of the veteran's dental and otolarygological record.  As 
such, these statements lack probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept doctors' opinions that are based upon the claimant's 
recitation of medical history); and Elkins v. Brown, 5 Vet. App. 
474, 478 (rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed relevant documents 
that would have enabled him to form an opinion on service 
connection on an independent basis).  A medical opinion based on 
speculation, without supporting clinical data or other rationale 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Moreover, lay histories 
are not transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).

The Board notes that the veteran is not otherwise eligible 
for dental benefits.  For instance, there could be no 
eligibility for Class I dental care since he is not shown to 
have a service-connected compensable dental condition. (See 
38 C.F.R. § 4.150).  He also does not allege, and the 
evidence does not otherwise suggest, that he applied for 
dental treatment within a year of his release from active 
duty, so there could be no eligibility for one- time Class II 
treatment for any service-connected noncompensable dental 
condition.  The veteran is not eligible for outpatient dental 
treatment under Class II(a), pertaining to veterans having a 
service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma, 
because the veteran does not assert, and there is not 
evidence of, dental trauma during service.  He also was not a 
POW, which could otherwise provide a basis of entitlement 
under Classes II(b) and II(c). Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

While the Board recognizes that the veteran was awarded the 
Combat Infantry Badge for his service in the Vietnam War, as 
he does not claim that his dental disability was due to 
combat, the presumptions of 38 U.S.C.A. § 1154(b) are not for 
application in this case.

The Board has considered the veteran's written statements in 
support of his contention that his current dental ailments 
are secondary to his service-connected pansinusitis.  
However, these statements are not competent medical evidence 
of a nexus between his currently diagnosed dental ailments 
and his service-connected pansinusitis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is simply 
insufficient medical evidence to support his contention.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a dental disability, to include as 
secondary to service-connected pansinusitis.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a November 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision 
dated in January 2004.  The November 2003 letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Moreover, the appellant was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the appellant provided written 
statements, presented private medical evidence, and relevant 
VA clinical records and examination reports were also 
associated with the claims file.  Variously dated and 
subsequent VA notice letters, and rating actions, again 
informed the veteran of all the applicable laws and 
regulations pertinent to his claim and the reasons his claim 
was denied.  Accordingly, Board holds that the appellant, in 
fact, was provided with a meaningful opportunity to 
participate in his claim by VA.  All available VA and other 
records that are known to be relevant and that still exist 
have been obtained and considered by the AOJ and the Board 
consistent with the duty to assist the appellant in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The appellant was assisted by his accredited representative.  
The RO issued statement of the case (SOC) in January 2005 
essentially readjudicating the appellant's claim based on new 
evidence developed and new arguments advanced.  Hence, as the 
claim was readjudicated following the provision of adequate 
notice, any error as to the timing of the notice is 
nonprejudicial.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.  

During the pendancy of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the appellant was not appraised by a specific 
notice letter or other document as to the assignment of 
disability ratings or effective in accordance with the 
Dingess/Hartman decision.  However, the AOJ previously 
determined and the Board has affirmed herein, there is no 
basis in law or fact that would provide for the appellant to 
be awarded service-connection for a dental disability, to 
include as secondary to service-connected pansinusitis.  
Thus, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Since the 
appellant is not entitled to service connection for the 
benefit sought, the issue of proper notice concerning 
disability ratings and effective dates are moot.  The Board 
therefore concludes that any defect in notice, if it were 
held to exist, would be rendered harmless in the present case 
because of the legal bar that prohibits the appellant from 
receiving the benefit sought.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Under the circumstances of this case, as the purpose 
of the VCAA was not frustrated, any error in timing with 
regard to the Dingess/Hartman or other notice required 
pursuant to the VCAA remains harmless.  Saunders v. 
Nicholson, No. 06-7001 (Fed. Cir., May 16, 2007).


ORDER

Entitlement to service connection for a dental disability, to 
include as due to service-connected pansinusitis, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


